DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on April 6, 2022. Amendments to claims 1, 4, 5, 7-14, 16, 18-21 and 23 and cancellation of claims 2, 3, 6, 15, 17, and 22 have been entered. Claims 1, 4, 5, 7-14, 16, 18-21 and 23 are pending and have been examined. The rejections and response to arguments are stated below. 
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1, 4, 5, 7-14, 16, 18-21 and 23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a computerized rolling feedback system for financial and risk analysis using disparate data sources, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as fundamental economic practice (including mitigating risk) as well as commercial interactions (including fulfilling agreements) as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 1 is directed to a system. 
	Step 2A – Prong one: The limitations of “a first remote computer system configured for receiving a first target taken from a first subject matter group consisting of income, tax, insurance, debt, risk, health care, estate planning, education, or any combination thereof for a first individual; a second remote computer system configured for receiving a second target taken from the first subject matter group for a second individual; a server having a processor and in communication with a computer readable medium, the first remote computer system and the second remote computer system; a target database in communications with the computer readable medium having a set of target records including the first target and the second target; a set of computer readable recommendation instructions stored on the computer readable medium that when executed by the processor are adapted for receiving the first target from the first remote computer system, generating a first recommendation according to the first target, transmitting the first recommendation to the first remote computer system wherein the first recommendation includes an action and a deadline, and receiving a first action input from the first remote computer system representing if a first action was taken or not taken and storing the first action input in the computer readable medium; 	wherein the set of computer readable recommendation instructions include instructions for receiving the second target from the second remote computer system, generating a second recommendation according to the second target and the first action input wherein the second recommendation is not equivalent to the first recommendation due to the first action input, a set of computer readable prospecting instructions stored on the computer readable medium that when executed by the processor are adapted for scanning the target database for a first target having similar target attributes to that of the second target, actuating the set of computer readable recommendation instructions for a third target, transmitting a third recommendation to the first remote computer system” as drafted, when considered collectively as an ordered combination without the italicized portions, is a system/ process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as fundamental economic practice (including mitigating risk) as well as commercial interactions (including fulfilling agreements). A rolling feedback system for financial and risk analysis using disparate data sources is a system for estimating and mitigating risk. Generating a first recommendation according to the first target, transmitting the first recommendation to the first remote computer system wherein the first recommendation includes an action and a deadline, and receiving a first action input from the first remote computer system representing if a first action was taken or not taken and storing the first action input in the computer readable medium; generating a second recommendation according to the second target and the first action input wherein the second recommendation is not equivalent to the first recommendation due to the first action input, and transmitting a third recommendation to the first remote computer system are essentially fulfilling agreements. Hence, the steps of the claim, considered collectively as an ordered combination, covers the abstract category of methods of organizing human activity. The first and second remote computer systems are broadly interpreted to correspond to general purpose computers suitably programmed to perform their respective functions. The database is broadly interpreted to correspond to generic database suitably programmed to store the corresponding data. The computer readable instructions and the machine learning instructions (in claim 11) are broadly interpreted to correspond to generic software components suitably programmed to perform their respective functions. That is, other than, a processor of a server, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A – Prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of the engines and the machine learning unit to perform all the steps. A plain reading of Figures 1-2B and descriptions in associated paragraphs including paragraphs [0056] – [0058] reveals that general-purpose computers suitably programmed (computer readable instructions and the machine learning instructions) are used to execute the claimed steps. The database and the ruleset (in some of the claims) are broadly interpreted to correspond to generic databases suitably programmed to store the corresponding data. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified above) to perform the steps recited in the claim, amount to no more than mere instructions to apply the exception using a generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. Independent claims 11 and 18 are also not patent eligible based on similar reasoning and rationale.
Dependent claims 4, 5, 7-10, 12-14, 16, 19-21 and 23, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance, in claims 4, 7-9, 12-14, 16, 19-21 and 23 the claimed limitations under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because they describe the intermediate steps of the underlying process.  
In claims 5 and 10, the claimed limitations under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because they describe the data used in the underlying process.  
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 
Response to Arguments
4.	In response to Applicants’ arguments on pages 11-20 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
Response Applicants’ arguments regarding Step 2A - Prong 1:  
The claims recite a computerized rolling feedback system for financial and risk analysis using disparate data sources, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as fundamental economic practice (including mitigating risk) as well as commercial interactions (including fulfilling agreements) as discussed in the rejection. A rolling feedback system for financial and risk analysis using disparate data sources is a system/method for estimating and mitigating risk. Generating a first recommendation according to the first target, transmitting the first recommendation to the first remote computer system wherein the first recommendation includes an action and a deadline, and receiving a first action input from the first remote computer system representing if a first action was taken or not taken and storing the first action input in the computer readable medium; generating a second recommendation according to the second target and the first action input wherein the second recommendation is not equivalent to the first recommendation due to the first action input, and transmitting a third recommendation to the first remote computer system are essentially fulfilling agreements. Hence, the steps of the claim, considered collectively as an ordered combination, covers the abstract category of methods of organizing human activity. The additional elements in the claims such as hardware/software elements are not explicitly considered in Step 2A - Prong 1 of the analysis. These additional elements are considered and addressed in Step 2A - Prong 2 of the analysis. Generation of recommendations depends on how the generic computer is programmed and the logic/contents of the ruleset used in the programming. Nevertheless, generating recommendations and transmitting them is essentially fulfilling agreements. Therefore, Applicant’s arguments are not persuasive. 
Response Applicants’ arguments regarding Step 2A -Prong 2:
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. 
In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of Figures 1-2B and descriptions in associated paragraphs including paragraphs [0056] – [0058] reveals that general-purpose computers suitably programmed (computer readable instructions and the machine learning instructions) are used to execute the claimed steps. The database and the ruleset are broadly interpreted to correspond to generic databases suitably programmed to store the corresponding data. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The Applicants are merely using these generic features, on a computer server, to apply the abstract concept. The processor of the computer server in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea. 
Applicant’s arguments such as “receiving a first target representing a first individual and is used by a first user remote from the server … receiving a second target representing a second individual and is used by a second user remote from the server … providing a first recommendation according to a first target, determining if the first recommendation is implemented, and providing a second recommendation to according to a second target and whether the first recommendation is implemented … providing the rolling feedback loop that can alter the contents of a recommendation according to the implementation or rejection of prior recommendations …. ruleset's ability in providing differing recommendations according to the implementation or rejection of prior recommendations …. the ability to update a first recommendation when a second recommendation is generated according to the implementation or rejection of prior recommendations are not general-purpose computer operations, nor a generic database” are not persuasive because while an unprogrammed general-purpose computer may not perform these operations, a suitably programmed general-purpose computer can perform these operations. Generation of recommendations depends on how the generic computer is programmed and the logic/contents of the ruleset used in the programming. As discussed earlier, the computers, the database and the ruleset are broadly interpreted to correspond to generic computer components suitably programmed to perform the associated functions. The Applicants are merely using these suitably programmed generic computer components to apply the abstract idea. The transformation of an abstract idea into patent-eligible subject matter “requires ‘more than simply stat[ing] the [abstract idea] while adding the words ‘apply it.’’ Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294). Therefore, Applicant’s arguments are not persuasive.
Response Applicants’ arguments regarding Step 2B: 
	As discussed in the rejection, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements suitably programmed (identified in the rejection) to perform the steps recited in the claim, amount to no more than mere instructions to apply the exception using a generic computer components. Generation of recommendations depends on how the generic computer is programmed and the logic/contents of the ruleset used in the programming. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, the claims are not patent eligible. 
	The features in the claims and those discussed on pages 17-18 of the remarks such as “providing for a modified first recommendation according to the creation of a second recommendation when the first recommendation is not implemented or used …. providing the rolling feedback loop that can alter the contents of a recommendation according to the implementation or rejection of prior recommendations …. ruleset's ability in providing differing recommendations according to the implementation or rejection of prior recommendations …. the ability to update a first recommendation when a second recommendation is generated according to the implementation or rejection of prior recommendations …. Claim 5 including the user of natural language for receiving the first target. Natural language input can be used with physical documents and the language derived can be translated using a translation model that can results in the first target being received. …. Claims 7and 8 including a specific implementation functionality allowing for the creation of a ruleset from the recommendation instructions that can be modified according to a prior recommendation being implemented or not…. Claim 9 including the ability to amend the first recommendation when data received from an external third-party electronic source occurs… resulting in the first recommendation being updated and transmitted to the first remote computer system … Claim 12 including the ability for the first recommendation to be modified when a second target is similar to a first target so that the first recommendation should be updated when the second recommendation is generated …. Claim 13 providing for the updating of each target when a recommendation is or is not implemented” considered collectively as an ordered combination may, at best, be characterized as an improvement in the abstract idea of a rolling feedback system for financial and risk analysis using disparate data sources. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“A claim for a new abstract idea is still an abstract idea). It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. 
	In response to Applicant’s arguments based on MPEP § 2106.07(a)(III) using the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter), the Examiner would like to point out the Berkheimer memo states:
In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a). 

The additional elements in the claims are a first and second remote computer systems, a processor of a server, a database and the ruleset, computer readable instructions and the machine learning instructions (generic software suitably programmed) to perform all the steps. A plain reading of Figures 1-2B and descriptions in associated paragraphs including paragraphs [0056] – [0058] reveals that general-purpose computers suitably programmed (computer readable instructions and the machine learning instructions) are used to execute the claimed steps. The database and the ruleset are broadly interpreted to correspond to generic databases suitably programmed to store the corresponding data. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that a general purpose computing system, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Hence, Applicant’s arguments incorporating the Berkheimer memo are not persuasive. In Summary, the computer is merely a platform on which the abstract idea is implemented. Hence, the claims do not recite significantly more than an abstract idea.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “processor of the server and/or the other additional elements (identified in the rejection)” are somehow made more efficient or that the manner in which these additional elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to a purported improvement in the abstract idea of a rolling feedback system for financial and risk analysis using disparate data sources, for which a computer system is used as a tool in its ordinary capacity. The computer server is merely a platform on which the abstract idea is implemented. Therefore, Applicant’s arguments are not persuasive. 
	For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained. 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Nandan et al. (US Pub. 2019/0180358 A1) discloses a  machine learning and predictive analytics system. The system may comprise a data access interface to receive, over a network, data associated with a subject from a data source. The data source may include an internal data source and an external data source. The system may comprise at least one processor to analyze the data associated with the subject, predict a future life event based on the analysis of the data, and calculate at least one of a financial forecast, a ratio, and an index based on the predicted future life event and data associated with the subject. The processor may use machine learning, statistical analysis, simulation, and/or modeling techniques to analyze the data, predict the future life event, and calculate the at least one of a financial forecast, a ratio, and an index, which may represent likelihood of the subject taking a financial action with a financial institution. The processor may also generate a recommendation for the subject to elect the financial action or other product or service based on the predicted life event.
6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

July 31, 2022